On Petition for Rehearing.
Davis, J.
On petition for rehearing counsel for appellants insist that the first paragraph of the answer of Bryant and Hughes was sufficient, and that the court erred in sustaining the demurrer thereto.
The substance of the paragraph of the answer is “that the plaintiff never, at any time, prior to the commencement of the suit, notified them that he had given employment to said Ed. 0. Scott as such traveling salesman.”
The contention of counsel for appellants is that notice to appellants that the bond had been accepted was necessary in order to make it obligatory on them. On careful examination and consideration of the question on the former hearing we were of the opinion that “no notice of acceptance was necessary.”
Although counsel for appellants have reargued the question with great skill and ability we are of the opinion that our conclusion on the original hearing is correct.
Therefore no reason exists for granting a rehearing.
Petition overruled.